DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bi et al (US Pub 2015/0294626).

With respect to claim 1, Bi discloses a display panel (see fig. 2; display 14), comprising: a plurality of pixel driving circuits that are capable of being divided into a plurality of rows of pixel driving circuits each arranged in a first direction and divided into a plurality of columns of pixel driving circuit each arranged in a second direction intersected with the first direction, (see fig. 2; pixels 22; par 0023; discloses the array of display pixels 22 may be formed from rows and columns of display pixel structures on substrate 24) wherein each pixel driving circuit includes a detection transistor (see fig. 3; transistor SW2); and a plurality of sense lines arranged at see fig. 2; discloses plurality of lines 23 arranged between pixel and extending in column direction), the plurality of sense lines being configured to provide reference voltage signals to the plurality of pixel driving circuits (see par 0025; discloses Bias circuitry 27 may include one or more driver circuits for driving reference or bias voltages onto nodes of pixels 22), wherein each detection transistor is electrically connected to one of the plurality of sense lines, and in pixel driving circuits in a same column, detection transistors in any two adjacent rows are electrically connected to different sense lines (see fig. 2; discloses each pixel 22 is connected to one of plurality of sense line 23 and in same column pixels in two adjacent rows are connected to different sense lines 23).

With respect to claim 2, Bi discloses wherein detection transistors in pixel driving circuits in a column are electrically connected to N sense lines sequentially and cyclically, and N is an integer greater than or equal to two (see par 0032; discloses Rows of display pixels 22 may be processed in sequence, with processing for each frame of image data starting at the top of the array of display pixels and ending at the bottom of the array (as an example); see fig. 2; discloses pixels in a column are connected to plurality of sense lines 23).

With respect to claim 3, Bi discloses wherein detection transistors in pixel driving circuits in each column are electrically connected to two sense lines sequentially and cyclically (see par 0032; discloses Rows of display pixels 22 may be processed in sequence, with processing for each frame of image data starting at the top of the array of display pixels and ending at the bottom of the array (as an example); see fig. 2; discloses pixels in a column are connected to plurality of sense lines 23).

With respect to claim 7, Bi discloses wherein each pixel driving circuit further includes a first switching transistor, a driving transistor, a storage capacitor, and a light emitting device (see fig. 3; discloses the pixel comprises a first switching transistor SW1, a driving transistor TD, a storage capacitor Cst1, a light emitting element 30), wherein a gate of the first switching transistor is electrically connected to a first scanning terminal, a first electrode of the first switching transistor is electrically connected to a data signal terminal, and a second electrode of the first switching transistor is electrically connected to a first electrode of the storage capacitor and a gate of the driving transistor (see fig. 3; discloses a gate electrode of the switching transistor SW1 is connected to first scan line 28, a first electrode of the switching transistor is connected to data line 26 and a second electrode of the switching transistor is connected to a first electrode of capacitor Cst1 and a gate electrode of the driving transistor TD); the first electrode of the storage capacitor is further electrically connected to the gate of the driving transistor, and a second electrode of the storage capacitor is electrically connected to a second electrode of the driving transistor, a first electrode of the detection transistor and one electrode of the light emitting device (see fig. 3; discloses the first electrode of the storage capacitor is connected to the gate electrode of the driving transistor TD, a second electrode of the storage capacitor is connected to a second electrode of the driving transistor, a first electrode of the detection transistor SW2 and one electrode of the light emitting diode 30); a first electrode of the driving transistor is electrically connected to a first power voltage terminal, and the second electrode of the driving transistor is further electrically connected to the one electrode of the light emitting device and the first electrode of the detection transistor (see fig. 3; discloses a first electrode of the driving transistor is connected to a first power Vddel via transistor SW3 and the second electrode of the driving transistor is connected to one electrode of the light emitting diode 30 and the first electrode of the detection transistor SW2);  a gate of the detection transistor is electrically connected to a second scanning terminal, the first electrode of the detection transistor is further electrically connected to the one electrode of the light emitting device, and a second electrode of the detection transistor is electrically connected to a sense line (see fig. 3; discloses a gate electrode of the detection transistor is connected to second scan terminal 28, the first electrode of the detection transistor is connected to one electrode of the light emitting diode 30 and a second electrode of the detection transistor is electrically connected to a sense line 23); and another electrode of the light emitting device is electrically connected to a second power voltage terminal (see fig. 3; discloses second electrode of light emitting diode 30 is connected to second power Vssel).

With respect to claim 8, Bi discloses wherein the pixel driving circuit further includes a second switching transistor, a gate of the second switching transistor is electrically connected to a transmitting terminal, a first electrode of the second switching see fig. 3; discloses a second switching transistor SW3, a gate electrode of the switching transistor SW3 is connected to line EM, a first electrode of the switching transistor is electrically connected to first power line Vddel and second electrode of the transistor SW3 is connected to the first electrode of the driving transistor TD).

With respect to claim 9, Bi discloses a display apparatus, comprising the display panel according to claim 1 (see fig. 2; par 0023; discloses FIG. 2 shows display 14 and associated display driver circuitry 17).

With respect to claim 10, Bi discloses a method of controlling the display panel according to claim 1, the method comprising: in a pixel data writing stage of a display period of the display panel: providing scanning signals to pixel driving circuits in a row to turn on the pixel driving circuits in the row, and providing reference voltage signals to the pixel driving circuits in the row through sense lines electrically connected to the pixel driving circuits in the row (see par 0039; discloses During an initialization phase (Init) between times T1 and T2, pixel 22 is initialized to a known state. Data demultiplexer 20 is enabled (DATA_DEMUX is ON) and configured to electrically couple data circuitry 13 to data line 26 that is connected to pixel 22 of FIG. 3. Data circuitry drives data line 26 with signal D having reference voltage VREF); in a data writing stage of a compensation detection period of the display panel: providing see par 0039; discloses SCAN1 is asserted (e.g., logic one) to enable switch SW1, Which passes reference voltage VREF to node NODE2. Switching circuitry 21 that demultiplexes bias voltage VINI is enabled (VINI_DEMUX is ON) and configured to electrically couple bias circuitry 2 to pixel 22 of FIG. 3.); in a sampling stage of the compensation detection period of the display panel:  providing scanning signals to the pixel driving circuits in the row to turn on the pixel driving circuits in the row, and collecting voltages at the sense lines electrically connected to the pixel driving circuits in the row; (see par 0042; discloses During the evaluation phase between times T4 and T5, sense circuitry 25 may be operated to sense the transistor threshold voltage stored at capacitor CST1. Data circuitry is configured to drive data signal D with a ground voltage (GND) while data demultiplexer 20 is configured to route the ground voltage to pixel 22 via path 26. Signal SCAN1 is asserted to enable switch SW1, which passes the ground voltage to node NODE2. Sense circuitry 25 may be placed in a sensing mode by deasserting control signal FB to disable switch SWFB. During the evaluation phase, the voltage across capacitor CST1 changes to VINI-GND (i.e., the amount of charge stored at capacitor CST1 changes). Due to charge conservation, charge is transferred to capacitor CFB of sense circuitry 25 and the output voltage of sense circuitry 25 at the end of the evaluation phase (e.g., at time T5) is equal to--VTH.) and in a data writing-back stage of the compensation detection period of the display panel:  providing (see par 0052; discloses During step 112, the compensation circuitry may generate compensation data for the pixel based on the output voltage of the sense circuitry).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bi et al (US Pub 2015/0294626) in view of Shin et al (US Pub 2018/0061316).

With respect to claim 4, Bi discloses further comprising a gate driving circuit configured to provide second scanning signals to detection transistors in the pixel driving circuits in the column (see fig. 2; discloses row driver circuitry 18; par 0032; discloses Row driver circuitry 18 may assert control signals such as scan signals on the row lines 28 in display 14; driver circuitry 18 may receive clock signals and other control signals from display driver integrated circuit 15 and may in response to the received signals, assert scan signals and an emission signal in each row of display pixels 22; see fig. 3 as well);
Bi doesn’t expressly disclose wherein second scanning signals provided to detection transistors in an i-th row to an (i+N-1)-th row in the pixel driving circuits in the column overlap in a signal cycle, and a second scanning signal provided to a detection transistor in the i-th row does not overlap with a second scanning signal provided to a detection transistor in an (i+N)-th row in the signal cycle, wherein i is an integer greater than or equal to 1;
In the same field of endeavor, Shin discloses a display device with sensing transistor formed in each pixel (see fig. 2A; transistor M3 receiving CLn); wherein second scanning signals provided to detection transistors in an i-th row to an (i+N-1)-th row in the pixel driving circuits in the column overlap in a signal cycle (see fig. 4; discloses scan signals CL1 and CL2 overlap each other), and a second scanning signal provided to a detection transistor in the i-th row does not overlap with a second scanning signal provided to a detection transistor in an (i+N)-th row in the signal cycle, wherein i is an integer greater than or equal to 1 (see fig. 4; discloses scan signal CL1 and CL3 do not overlap each other);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Bi to supply the scan signal to the detection transistor in the same manner as disclosed by Shin such that display device is configured to be driven such in a period that is divided into a driving period during which an image is displayed and a sensing period during which characteristic information of driving transistors included in respective pixels is sensed and compensate for deviations .

Claims 5-6, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bi et al (US Pub 2015/0294626) in view of Lee et al (US Pub 2020/0020278).

With respect to claim 5, Bi discloses wherein controller is electrically connected to a sense line, and is configured to provide a reference voltage signal to a pixel driving circuit through the sense line (see par 025; discloses bias circuitry 27 may provide reference signals to the selected pixels. The reference signals may bias nodes at the selected pixels at desired voltages for sensing operations performed by sense circuitry 25);
Bi doesn’t expressly disclose comprising a plurality of controller each connected to a sense line;
In the same field of endeavor, Lee discloses display with compensation for transistor variations (see abstract); wherein a plurality of controller each connected to a sense line (see fig. 1; par 0070; discloses The data-sensing driver 130 may include a plurality of data-sensing circuits DSC1, DSC2 to DSCM, which is connected to a plurality of data lines DL1, DL2 to DLM and a plurality of sensing lines SSL1, SSL2 to SSLM);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Bi to include plurality of sensing controllers each Lee in order to simultaneously sense plurality of pixels in a row allowing for fast sensing of plurality of pixels. 

With respect to claim 6, Bi as modified by Lee further discloses wherein the controller includes a first switch (see Lee’s reference fig. 4; switch SW6), a second switch (see Lee’s reference fig. 4; switch SW5), a sample hold circuit (see Lee’s reference fig. 4; capacitor C1 ), and an analog-to-digital converter (see Lee’s reference fig. 4; ADC), wherein the sense line is electrically connected to the sample hold circuit through the first switch (Lee’s reference fig. 4; discloses sense line SSlm connected to Capacitor C1 via SW6 and SW8), and the sample hold circuit is electrically connected to the analog-to-digital converter (Lee’s reference fig. 4; discloses capacitor C1 connected to ADC via switch SW9; see par 0110); and the sense line is further electrically connected to a reference voltage terminal through the second switch (Lee’s reference fig. 4; discloses sense line SSlm connected to Vref1 via switch SW5);


With respect to claim 11, Bi doesn’t expressly disclose wherein in a case where the display panel further includes a plurality of controllers, each controller includes a first switch and a second switch, and each sense line is electrically connected to a reference voltage terminal through a second switch in a controller, providing the reference voltage signals to the pixel driving circuits in the row through the sense lines electrically connected to the pixel driving circuits in the row, includes: controlling second switches 
In the same field of endeavor, Lee discloses display with compensation for transistor variations (see abstract); wherein a plurality of controller each connected to a sense line (see fig. 1; par 0070; discloses The data-sensing driver 130 may include a plurality of data-sensing circuits DSC1, DSC2 to DSCM, which is connected to a plurality of data lines DL1, DL2 to DLM and a plurality of sensing lines SSL1, SSL2 to SSLM); Lee discloses each controller includes a first switch and a second switch,(see fig. 4; switch SW6 and SW5) and each sense line is electrically connected to a reference voltage terminal through a second switch in a controller, providing the reference voltage signals to the pixel driving circuits in the row through the sense lines electrically connected to the pixel driving circuits in the row (see fig. 4; discloses each sense line SSlm is connected to the Vref1 via switch SW5), includes: controlling second switches electrically connected to the pixel driving circuits in the row through the sense lines to be turned on, and  controlling second switches electrically connected to remaining sense lines and all first switches to be turned off to provide the reference voltage signals from the reference voltage terminals to the pixel driving circuits in the row (see par 0105; discloses The fifth switch SW5 is connected between the voltage terminal VT and a fifth node N5 connected to the m-th sensing line SSLm. See par 0123-0124);
 Bi to include plurality of sensing controllers each connected to a sense line via switches to sense the voltage and supply Vref as disclosed by Lee in order to sense the voltage of the driving transistor and supply Vref using same sense line while reducing the number of lines by using switches to connect to the sense line to different terminals.

With respect to claim 12, Bi as modified by Lee further discloses wherein in a case where the controller further includes a sample hold circuit and an analog-to-digital converter (see Lee’s reference; fig. 4; sample hold capacitors C1, C2; ADC), the sense line electrically connected to the controller is electrically connected to the sample hold circuit through the first switch, and the sample hold circuit is electrically connected to the analog-to-digital converter, collecting the voltages at the sense lines electrically connected to the pixel driving circuits in the row (see Lee’s reference; fig. 4; switches SW8 SW9 connect capacitors C1 and C2 to ADC; see par 0106; discloses The first capacitor C1 stores a sensing signal; par 0112; discloses The converter ADC is configured to convert the sensing signal stored in the second capacitor C2 to sensing data and output the sensing data), includes: controlling first switches electrically connected to the pixel driving circuits in the row through the sense lines to be turned on; controlling first switches electrically connected to remaining sense lines and all second switches to be turned off;  collecting, by sample hold circuits, the voltages at the sense lines; and outputting, by the sample hold circuits, the voltages to analog-to-digital converters (see Lee’s reference; fig. 7A; par 0131; discloses The data-sensing circuit 130k turns on the first switch SW1 of the first selector 131, the third and fourth switches SW3 and SW4 of the second selector 132, the sixth switch SW6 of the third selector 133 and the eighth switch SW8 of the fourth selector 134. The data-sensing circuit 130k turns off remaining switches SW2, SW5, SW7 and SW9; par 0134; discloses The sensing transistor T3 in the pixel circuit PCk is turned on in response to the ON voltage of the n-th sensing control signal SCn. When the sensing transistor T3 is turned on, the sensing voltage corresponding to the threshold voltage (VTH) applied to the first node N1 is applied to the m-th sensing line SSLm; see par 0137-0138; discloses the sensing voltage stored in the first capacitor C1 is stored in the second capacitor C2 and is applied to the converter ADC).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-17 are objected for being directly or indirectly dependent on claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303.  The examiner can normally be reached on Monday-Friday, 9:00 am-6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUJIT SHAH/           Examiner, Art Unit 2624                      

/KENT W CHANG/           Supervisory Patent Examiner, Art Unit 2624